DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 6, 25 and 26 are pending in the application. 
Claims 2-3, 5, and 7-24 have been canceled by amendment.

Claim Objections
The Amendment filed 01/20/2021 overcomes the objection to claim 6 for minor informalities.

Response to Arguments
Applicant's arguments filed January 20, 2021, with respect to claims 4 and new claim 25, have been fully considered and found persuasive. The rejection of claim 4 under 35 U.S.C. 102 has been withdrawn. 
Applicant's arguments filed January 20, 2021, with respect to claims 1, 6 and new claim 26, have been fully considered but they are not persuasive. 
Applicant asserts on pages 5-7 and 11 of the Remarks that Brauner does not disclose the various methods of analysis recited in claims 1, 6 and 26 for detecting diabetic retinopathy as is currently claimed. Examiner respectfully disagrees. As noted in the previous Office Action and below, Brauner discloses at ¶0276 that the described 
With respect to claim 1, Applicant additionally asserts that Brauner does not disclose determining presence of diabetic retinopathy by comparing a mean vascular density to a threshold. As set forth below and as previously cited in the rejection of original claim 2, Brauner discloses various exemplary morphological features (see ¶0261) which may be computed for diagnostic and analysis purposes, including an average vascular density (also referred to as mean vessel density, see ¶0243, Table 1 cited below and Fig. 25, ¶0261 cited previously). Brauner further discloses at ¶0274 that “It also should be appreciated that different parameters may have different threshold or reference levels. Also, different parameters (and/or different levels for each parameter) may be associated with different conditions or diseases. Accordingly, specific disease or condition values or thresholds may be identified for different parameters or combinations thereof. These threshold values may be used for disease detection, diagnosis, monitoring, or for any other therapeutic, clinical, or research application described herein”. Brauner therefore discloses that the parameters used in the method may be specified according to the particular disease or condition of concern. 
Furthermore, although Brauner gives the example of computations with respect to tumor detection and analysis, as is noted by Applicant, Examiner submits that Brauner additionally discloses that the same methods are applicable to any known disease or condition associated with known vascular structural changes, and that the application of the disclosed methods are not limited only to detection and analysis of tumors, as Applicant appears to assert on pages 6-7 and 11. Therefore, Examiner . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. 2015/0302584 (hereinafter “Brauner”).
Regarding claim 1, Brauner discloses a method of diagnosing diabetic retinopathy in a retina (¶0276; “evaluate, detect, and/or monitor any diseases or conditions associated with changes in vascular structure. Diseases associated with changes in vascular structure…include peripheral vascular disease (including diabetic retinopathy)”), comprising: 
collecting a plurality of images of the retina (¶0111; “one or more images of the vascular network”); 
(¶0106, 0111, 0123-0124; “Applicant has developed methods for extracting geometrical information from 3D volumetric images…and extract a mathematical (geometry) vessel representation…a vascular tree may be represented by a series of disks or poker chips (e.g., circular or elliptical disks) that are linked together to form a three-dimensional structure containing information relating to the local size, shape, branching, and other structural features at any point in the vascular tree); 
dividing the 3D model into a plurality of equally sized volumes (¶0217-0218; “the geometric representation may be logically divided into volumes of a desired size”); 
determining a vascular density in each equally sized volume based on a number of disks in each equally sized volume (¶0214; “the number of Poker Chips per defined volume may be computed as a measure of vessel density”); and 
analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy, wherein the analyzing comprises determining a mean vascular density and comparing the mean vascular density to a predetermined threshold (¶0243, Table 1, ¶0254-0255, 0286-0287; “A number of exemplary morphological features that may be of interest for any number of diagnostic, prognostic or medical purposes are listed in Table 1 below”, in which Table 1 lists “mean vessel density” as a morphological feature which may be useful for diagnostic purposes, and Brauner further discloses that “one or more morphological properties may be evaluated over the bounded vasculature and regions that meet a certain criteria may be identified. For example, any one or combination of morphological properties may be evaluated for the bounded vasculature and regions that evaluate to a value that exceeds a desired threshold may be identified”).

Regarding claim 26, Brauner discloses a method of diagnosing diabetic retinopathy in a retina (¶0276; “evaluate, detect, and/or monitor any diseases or conditions associated with changes in vascular structure. Diseases associated with changes in vascular structure…include peripheral vascular disease (including diabetic retinopathy)”), comprising: 
collecting a plurality of images of the retina (¶0111; “one or more images of the vascular network”); 
processing the plurality of images to create a 3D computer model, where blood vessels are modelled as a series of stacked disks (¶0106, 0111, 0123-0124; “Applicant has developed methods for extracting geometrical information from 3D volumetric images…and extract a mathematical (geometry) vessel representation…a vascular tree may be represented by a series of disks or poker chips (e.g., circular or elliptical disks) that are linked together to form a three-dimensional structure containing information relating to the local size, shape, branching, and other structural features at any point in the vascular tree); 
dividing the 3D model into a plurality of equally sized volumes (¶0217-0218; “the geometric representation may be logically divided into volumes of a desired size”); 
(¶0214; “the number of Poker Chips per defined volume may be computed as a measure of vessel density”); and 
analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy, wherein the analyzing further comprises establishing a first threshold value and identifying the equally sized volumes that have a vascular density greater than the first threshold value as hot regions (¶0016-0018, ¶0243, Table 1, ¶0254-0255, 0276, 0366-0367; “a hotspot may be identified by setting a threshold of vascular content within a unit volume (e.g., a cubic mm) and identifying any unit volume as being part of a hot spot if the vascular content within the unit volume exceeds the threshold. In some embodiments, the vascular content may be evaluated as the number of vascular "poker chips" within a unit volume”).

Regarding claim 6, claim 26 is incorporated, and Brauner further discloses wherein the analyzing further comprises determining a percentage of equally sized volumes that are in the hot region and comparing the percentage to a predetermined threshold (¶0017, 0274-0276, 0366-0367; “The relative amount (e.g., percentage) of tumor vasculature that is represented by a hot spot then may be determined. This value may be used to evaluate the tumor (e.g., for diagnostic or prognostic purposes) or to evaluate a tumor response to therapy…FIGS. 73 and 74 illustrate experiments where the percentage represented by the hot spot regions (e.g., as a percentage of unit volumes within a tumor volume that are above the threshold for defining a hotspot) are evaluated” wherein the percentage of hot spot regions is compared to a threshold to evaluate response to treatment. Brauner gives the example of using this threshold comparison for tumor evaluation, but notes that the poker chip representation and hot spot detection methods described may be used to “evaluate, detect, and/or monitor any diseases or conditions associated with changes in vascular structure…including diabetic retinopathy”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6, 3 and 5, respectively, of U.S. Patent No. 10,366,792 (hereinafter “Patent ‘792”) in view of U.S. PG Pub. 2015/20150302584 A1 (hereinafter “Brauner”). 
Regarding claim 1, claim 2 of Patent ‘792 discloses the method of diagnosing according to claim 1 of the instant application, as set forth in the table below:

Claim 1 of Instant Application
Claim 2 (inclusive of claim 1) US Patent 10,366,792
1. A method of diagnosing diabetic retinopathy in a retina, comprising: 
collecting a plurality of images of the retina; 
processing the plurality of images to create a 3D computer model, where blood vessels are modelled as a series of stacked disks; 
dividing the 3D model into a plurality of equally sized volumes; 
determining a vascular density in each equally sized volume based on a number of disks in each equally sized volume; and 
analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy, 



disease in a retina, comprising:
collecting a plurality of images of the retina;
processing the plurality of images to create a 3D computer model, where blood vessels are modelled as a series of stacked disks;
dividing the 3D model into a plurality of equally sized volumes;
determining a vascular density in each equally sized volume based on a number of disks in each equally sized volume; and
analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of a disease, wherein the portion of equally sized volumes comprises all equally sized volumes that are disposed in one plane.

	


As shown in the table above, Claim 2 of Patent ‘792 does not recite the limitations of the instant application claim 1 as emphasized above in bold.
However, in an analogous field of endeavor, Brauner teaches “diagnosing diabetic retinopathy in a retina…. and analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy” (Brauner, ¶0243, Table 1, ¶0254-0255, 0276, 0286-0287; “evaluate, detect, and/or monitor any diseases or conditions associated with changes in vascular structure. Diseases associated with changes in vascular structure…include peripheral vascular disease (including diabetic retinopathy)” wherein “A number of exemplary morphological features that may be of interest for any number of diagnostic, prognostic or medical purposes are listed in Table 1 below”, in which Table 1 lists “vessel density” as a morphological feature which may be useful for diagnostic purposes, and Brauner further discloses that “one or more morphological properties may be evaluated over the bounded vasculature and regions that meet a certain criteria may be identified. For example, any one or combination of morphological properties may be evaluated for the bounded vasculature and regions that evaluate to a value that exceeds a desired threshold may be identified”)).
Brauner is considered analogous art because it pertains to disease diagnosis based on a retinal image. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method in claim 2 of Patent ‘792 to be applicable to diagnosing diabetic retinopathy by analyzing the vascular density to determine the presence of diabetic retinopathy, as taught by Brauner, the motivation being that vessel density is indicative of changes in vascular structure and therefore provides an accurate diagnosis for diabetic retinopathy (Brauner, ¶0276). Therefore, it would have been obvious to combine claim 2 of Patent ‘792 with the teachings of Brauner to obtain the invention as specified in claim 1 of the instant application. 

Regarding claim 25, claim 3 of Patent ‘792 discloses the method of diagnosing according to claim 25 of the instant application, but does not recite the limitations “diagnosing diabetic retinopathy in a retina” and “analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy”. 
However, in an analogous field of endeavor, Brauner teaches “diagnosing diabetic retinopathy in a retina” and “analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy” (Brauner, ¶0243, Table 1, ¶0254-0255, 0276, 0286-0287; “evaluate, detect, and/or monitor any diseases or conditions associated with changes in vascular structure. Diseases associated with changes in vascular structure…include peripheral vascular disease (including diabetic retinopathy)” wherein “A number of exemplary morphological features that may be of interest for any number of diagnostic, prognostic or medical purposes are listed in Table 1 below”, in which Table 1 lists “vessel density” as a morphological feature which may be useful for diagnostic purposes, and Brauner further discloses that “one or more morphological properties may be evaluated over the bounded vasculature and regions that meet a certain criteria may be identified. For example, any one or combination of morphological properties may be evaluated for the bounded vasculature and regions that evaluate to a value that exceeds a desired threshold may be identified”)).
Brauner is considered analogous art because it pertains to disease diagnosis based on a retinal image. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method in claim 3 of Patent ‘792 to be applicable to diagnosing diabetic retinopathy by analyzing the vascular density to determine the presence of diabetic retinopathy, as taught by Brauner, the motivation being that vessel density is indicative of changes in vascular structure and therefore provides an accurate diagnosis for diabetic retinopathy (Brauner, ¶0276). Therefore, it would have been obvious to combine claim 3 of Patent ‘792 with the teachings of Brauner to obtain the invention as specified in claim 25 of the instant application. 

Claim 4 is rejected as being unpatentable over claim 4 of Patent ‘792 in view of Brauner for the same rationale as presented above with respect to claim 25.  

Regarding claim 26, claim 5 of Patent ‘792 discloses the method of diagnosing according to claim 26 of the instant application, but does not recite the limitations “diagnosing diabetic retinopathy in a retina” and “analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy”. 
However, in an analogous field of endeavor, Brauner teaches “diagnosing diabetic retinopathy in a retina…. and analyzing the vascular density in at least a portion of the equally sized volumes to determine the presence of diabetic retinopathy” (Brauner, ¶0243, Table 1, ¶0254-0255, 0276, 0286-0287; “evaluate, detect, and/or monitor any diseases or conditions associated with changes in vascular structure. Diseases associated with changes in vascular structure…include peripheral vascular disease (including diabetic retinopathy)” wherein “A number of exemplary morphological features that may be of interest for any number of diagnostic, prognostic or medical purposes are listed in Table 1 below”, in which Table 1 lists “vessel density” as a morphological feature which may be useful for diagnostic purposes, and Brauner further discloses that “one or more morphological properties may be evaluated over the bounded vasculature and regions that meet a certain criteria may be identified. For example, any one or combination of morphological properties may be evaluated for the bounded vasculature and regions that evaluate to a value that exceeds a desired threshold may be identified”)).
Brauner is considered analogous art because it pertains to disease diagnosis based on a retinal image. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method in claim 5 of Patent ‘792 to be applicable to diagnosing diabetic retinopathy by analyzing the vascular density to determine the presence of diabetic retinopathy, as taught by Brauner, the motivation being that vessel density is indicative of changes in vascular structure and therefore provides an accurate diagnosis for diabetic retinopathy (Brauner, ¶0276). Therefore, it would have been obvious to combine claim 5 of Patent ‘792 with the teachings of Brauner to obtain the invention as specified in claim 26 of the instant application. 

Claim 6 is rejected as being unpatentable over claim 6 of Patent ‘792 in view of Brauner for the same rationale as presented above with respect to claim 26.  

Allowable Subject Matter
Claims 4 and 25 are not rejected over prior art, but would be allowable if the above-described rejection of these claims based on non-statutory double patenting is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/Primary Examiner, Art Unit 2668